DETAILED ACTION
1. Applicant's response, filed 7 September 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Claim Status
3. Claim 4 is canceled.
Claim 23 is newly added.
Claims 1-3 and 5-23 are currently pending. 
Claims 3, 5, 9-13, 19-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 November 2020.
Claims 1-2, 6-8, 14-18, 21 and 23 are under examination herein.
Claims 1-2, 6-8, 14-18, 21 and 23 are rejected.
Claims 1-2, 6-8, 14-18 and 23 are objected to.

Information Disclosure Statement
4. The Information Disclosure Statement filed on 6 October 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.

Priority
5. The effective filing date of claims 1-2, 6-8, 14-18, 21 and 23 is 1 September 2020.

Drawings
6. The objection to the drawings is withdrawn in view of the new drawings filed 8 September 2021. The drawings filed 8 September 2021 are accepted.

Claim Objections
7. The previous objections of claims 1, 7, 17 and 18 are withdrawn in view of the claim amendments filed 7 September 2021. 

8. Claims 1-2, 6-8, 14-18 and 23 are objected to because of the following informalities: 
Claim 1: Insert “and” at the end of lines 8, 10, 17 and 24 to provide a conjunction between the components or functions of the harvest report, sample collection area, hunting tag record and harvest sample analysis report, respectively.
Claims 2, 6-8, 14-16 and 18: insert a comma before “wherein” in line 1.
Claim 7: Insert “and” at the end of lines 3 and 6 to provide a conjunction between the components or functions of the DNA analysis and hunting tag, respectively.
Claim 17: Insert “and” at the end of lines 5 and 14 to provide a conjunction between the components of the inspection sample collection area and the computer functions.
Claim 18: Insert “and” at the end of line 3 to provide a conjunction between the elements of the wherein clause.
Claim 23: 
Insert “and” at the end of lines 8, 10, 17, 24, 34, 38 and 47 to provide a conjunction between the components or functions of the harvest report, sample collection area, hunting tag record, harvest sample analysis report, components of the system, inspection sample collection area, and inspection sample analysis report, respectively.
Delete “and” at the end of line 18 because this is not the end of the penultimate component of the system.
Appropriate correction is required.

Claim Interpretation
9. Claims 1 and 23 utilize the transitional phrase “consisting essentially of” after the preamble. MPEP 2111.03(III) sets forth that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. Based on the instant claims and the disclosure, it appears that the basic and novel characteristics of the claimed inventions are the ability of the system to identify or validate an animal type. Therefore, as long as any additional recited elements do not affect the ability of the system to identify or validate an animal type, then they are not excluded from the claim scope.
Claims 1 and 23 recite “a hunting tag … comprising a hunting tag identifier that corresponds to a key in a database”. Para. [0027] defines a hunting tag as any right granted to a hunter to hunt, such as a license, tag, permit or right, by the authority granting the right. As such, under the broadest reasonable interpretation, a hunting tag is any written, verbal or electronic communication that provides an identifier that corresponds to a key in a database.

Response to Arguments
10. Applicant's arguments on pg. 13, para. 2 to pg. 17, para. 1 of Applicant’s Remarks filed 7 September 2021 have been fully considered and it is found that the amended claim limitations recite a functional relationship between the hunting tag identifier and the other components of the system.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 1-2, 6-8, 14-18 and 23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 23, and those claims dependent therefrom, recite “A hunting tag validation system… consisting essentially of” but then use the transitional phrase “comprising” for the individual components of the system (i.e. the hunting tag, harvest report, hunting tag record, harvest sample analysis report, the sample, the profiles, the seal, the inspection kit, the inspection sample analysis report, etc.) in the claims. The transitional phrase “consisting essentially of” has a different scope than the transitional phrase “comprising” (see MPEP 2111.03). Therefore, it is unclear if the instant claim has an open-ended scope, as indicated by the use of the “comprising” transitional phrase, or is limited to the specified materials and steps and those that do not affect the basic and novel characteristics of the claimed invention, as indicated by the use of the “consisting essentially of” transitional phrase. For examination purposes, it is interpreted that the claim scope is limited to the specified materials and steps and those that do not affect the basic and novel characteristics of the claimed invention, as defined in the Claim Interpretation section above. It is suggested to amend the claims to utilize the transitional phrase with the intended claim scope throughout the claims. 
Claims 1 and 23, and those claims dependent therefrom, recite the limitation “said database” or “the database” in lines 16, 19, 24, 27, and 28 in claims 1 and 23. However, claims 1 and 23 recite a database in line 4 and in line 14. It is unclear if the database referenced in lines 16, 19, 24, 27, and 28 is intended to refer to the database of line 4, the database of line 14 or if the database of lines 4 and 14 are the intended to be the same database. For examination purposes, it is interpreted that the database of line 4 is the same database recited in line 14. It is suggested to amend line 14 of claims 1 and 23 to recite “the database” or “said database”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. Claims 1-2, 6-8, 14-18 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1 and 23 recite receive a harvest sample analysis report from the sample analysis service, the harvest sample analysis report comprising the hunting tag identifier of the harvest report; and a profile of the animal based on analysis of the sample of the animal in the sample collection area of the harvest report; retrieve the hunting tag record in the database; and compare the authorized kills allowed by the hunting tag associated with the hunting tag record to the profile of the animal of the harvest sample analysis report to determine whether the kill of the animal is authorized by the hunting tag.
Claim 6 recites wherein the profile of the animal comprises a DNA analysis of DNA in the sample of the animal.
Claim 7 recites wherein the DNA analysis comprises a category of animal indicated by the DNA in the sample of the animal; and a sex of animal indicated by the DNA in the sample of the animal; the authorized kills allowed by the hunting tag comprises a category of authorized animals; and a collection of one or more authorized sexes; the determine whether the kill of the animal is authorized by the hunting tag comprises determine whether the category of animal indicated by the DNA in the sample of the animal is included in the category of authorized animals; and, determine whether the sex of animal indicated by the DNA in the sample of the animal is included in the collection of one or more authorized sexes.
Claim 8 recites wherein one or both of the category of authorized animals and the category of animal indicated by the DNA in the sample of the animal comprise one or more of a species, a subspecies, a population, a subpopulation, a genus, a family, a breed.
Claims 17 and 23 recite receive an inspection sample analysis report from the sample analysis service, the inspection sample analysis report comprising a profile of the carcass based on the analysis of the inspection sample of the carcass in the inspection sample collection area of the inspection kit; and, compare the profile of the animal to the profile of the carcass to determine whether the carcass is part of the animal killed by the hunter.
Claim 18 recites the profile of the animal comprises a DNA fingerprint of the sample of the animal; the profile of the carcass comprises a DNA fingerprint of the sample of the carcass; and, the compare the profile of the animal to the profile of the carcass comprises determine whether the DNA fingerprint of the sample of the animal matches the DNA fingerprint of the sample of the carcass. 
These recitations are similar to the concepts of collecting information and comparing/analyzing the collected information that are so generically recited that as currently claimed, these processes can be practically performed in the human mind.  While claims 1, 17 and 23 recite that these actions are configured on a computer, there are no additional limitations that indicate that this computer requires anything other than carrying out the recited mental process or mathematical concept in a generic computer. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. Furthermore, the actions of retrieving data and comparing data to make determinations on the sex, species or identity of an animal or whether or not the kill is authorized as currently claimed are akin to the mental process that a wildlife forensic scientist would perform in evaluating wildlife evidence or a legal interaction between the hunter and hunting licensee. Therefore, these limitations also fall under the “methods of organizing human activity” grouping of abstract ideas. As such, claims 1-2, 6-8, 14-18 and 23 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite additional element(s) that reflect(s) an improvement to technology or apply(ies) or use(s) the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claims 1 and 23 recite a hunting tag configured to be issued to a hunter of a multiplicity of hunters and comprising a hunting tag identifier that corresponds to a key in a database; a harvest report linked to the hunting tag and configured to be completed by the hunter of the multiplicity of hunters when the hunter makes a kill of an animal, the harvest report comprising the hunting tag identifier that corresponds to said key in said database, and a sample collection area configured to receive a sample of the animal, and protect the sample until it is analyzed; wherein the harvest report is further configured to be transmitted to a sample analysis service; a database comprising a hunting tag record for each of said multiplicity of hunters, said hunting tag record corresponding to the hunting tag, the hunting tag record comprising the hunting tag identifier that corresponds to said key in said database associated with the hunting tag, and authorized kills allowed by the hunting tag; and a computer coupled with the database for carrying out the judicial exception.
Claim 2 recites wherein the sample of the animal comprises a blood sample.
Claim 14 recites wherein the harvest report further comprises a seal configured to cover the sample collection area.
Claim 15 recites wherein the seal is transparent.
Claim 16 recites wherein the seal comprises a tamper indicator that indicates that the seal has been opened or resealed after it has been sealed.
Claims 17 and 23 recite an inspection kit configured to be completed by an inspector and comprising an inspection sample collection area configured to receive an inspection sample of a carcass, associated with the carcass that is part of the animal associated with the harvest report; and protect the inspection sample until it is analyzed; wherein the inspection kit is further configured to be transmitted to the sample analysis service; wherein said computer is further configured to carry out the judicial exception.
Claim 21 recites wherein the sample of the carcass is blood.
Claims 1, 17 and 23 recite limitations for carrying out the abstract idea on a computer system, however, there are no limitations that indicate that anything other than a generic computer is required. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. In addition, the database amounts to mere instructions to select a source of data to be evaluated that equates to insignificant extra-solution activity as stated by the courts in Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937. The hunting tag under the broadest reasonable interpretation equates to a piece of paper or electronic communication with the printed matter comprising the hunting tag on it that corresponds to a key in the database. Likewise, the harvest report and inspection kit equate to a paper that is capable of having writing on it and receiving and protecting a biological sample for analysis and a key that corresponds to a key in the database. The limitations of claims 2, 14-16 and 21 serve to further limit the type of sample and the manner of protecting the sample. However, these limitations merely serve as limitations that serve to gather data utilized in the recited judicial exception and do not integrate or apply the judicial exception itself (see MPEP 2106.05(g)). Therefore, the additional elements of the claims do not integrate the recited judicial exception into a practical application. As such, claims 1-2, 6-8, 14-18 and 23 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to implement the abstract idea on a generic computer, insignificant extra-solution activity or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claims 1 and 23 recite a hunting tag configured to be issued to a hunter of a multiplicity of hunters and comprising a hunting tag identifier that corresponds to a key in a database; a harvest report linked to the hunting tag and configured to be completed by the hunter of the multiplicity of hunters when the hunter makes a kill of an animal, the harvest report comprising the hunting tag identifier that corresponds to said key in said database, and a sample collection area configured to receive a sample of the animal, and protect the sample until it is analyzed; wherein the harvest report is further configured to be transmitted to a sample analysis service; a database comprising a hunting tag record for each of said multiplicity of hunters, said hunting tag record corresponding to the hunting tag, the hunting tag record comprising the hunting tag identifier that corresponds to said key in said database associated with the hunting tag, and authorized kills allowed by the hunting tag; and a computer coupled with the database for carrying out the judicial exception.
Claim 2 recites wherein the sample of the animal comprises a blood sample.
Claim 14 recites wherein the harvest report further comprises a seal configured to cover the sample collection area.
Claim 15 recites wherein the seal is transparent.
Claim 16 recites wherein the seal comprises a tamper indicator that indicates that the seal has been opened or resealed after it has been sealed.
Claims 17 and 23 recite an inspection kit configured to be completed by an inspector and comprising an inspection sample collection area configured to receive an inspection sample of a carcass, associated with the carcass that is part of the animal associated with the harvest report; and protect the inspection sample until it is analyzed; wherein the inspection kit is further configured to be transmitted to the sample analysis service; wherein said computer is further configured to carry out the judicial exception.
Claim 21 recites wherein the sample of the carcass is blood.
As discussed above, there are no additional limitations to indicate that the claimed computer requires anything other than a generic computer in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The combination of the hunting tag, harvest report and inspection kit coupled to a computer with a database all equate to a conventional additional element, as evidenced by Smith et al. (BMC Ecology 2004, 4:4, pgs. 1-11; previously cited), Iyengar et al. (Journal for Nature Conservation 2014, vol. 22, pgs. 195-205; previously cited), Dash et al. (Principles and Practices of DNA Analysis: A Laboratory Manual for Forensic DNA Typing Springer Protocols Handbooks, 7 February 2020, pgs. 109-115; previously cited), Bing et al. (Current Protocols in Human Genetics 1997, 14.2.1-14.2.6; previously cited), GE Healthcare Life Sciences (“Your forensic samples, our experience” 2011, pgs. 1-28; previously cited), Touroo et al. (Veterinary Pathology 2016, 53(5), pgs. 880-887; previously cited), Heller et al. (Professional Animal Scientist 2006, 22, 2, pgs. 139-143; newly cited), Fantin et al. (US 7,107,936 B2; newly cited), Fantin et al. (US 7,316,202 B2; newly cited), and Shirley et al. (US 2006/0014298 A1; newly cited). Iyengar et al. discloses a review of forensic DNA analysis that has been utilized for animal protection and biodiversity (abstract). Iyengar et al. discloses that blood is a common sample type utilized in these types of analysis for illegal hunting/killing (pg. 195, col. 2, para. 1; Tables 1 and 2). Smith et al. discloses that FTA paper is a commercially available reagent-loaded paper that are commonly used in forensics and whose characteristics are well understood (abstract; pg. 1, col. 1, para. 1 to col. 2, para. 2). Dash et al. discloses commonly used protocols for the storage and collection of biological samples containing DNA with FTA paper that includes placing the sample on the card, sealing the card in an envelope and sending it for investigation and states that the cards are used for storage of a wide range of samples including blood and soft tissues (pg. 110). Bing et al. also discloses a similar protocol utilizing the FTA cards for collection of blood samples for forensic analysis that includes contacting the sample with the FTA paper and storing the paper a sealed evidence envelope (pg. 14.2.2-14.2.3) and that specialized tape for sealing evidence is used to prevent tampering and the evidence should have a unique identifier on it (pg. 14.2.4). Touroo et al. discloses evidence of the type of tamper proof seal that is applied to such evidence (Fig. 3). GE Healthcare Life Sciences discloses a product pamphlet for FTA paper that demonstrates that the paper is able to receive biological samples and also provides places to annotate unique identifiers for the sample on the paper as well as that kits commonly include a pouch for transporting/storing FTA cards that include a tamper-evident seal (pgs. 5-6, 19 and 24). As such the use of such paper cards for gathering a blood sample for analysis and sealing the sample area with a tamper evident seal were well-understood and conventional components in forensic analysis at the time of the effective filing date of the invention. Furthermore, analysis and evaluation of DNA is commonly carried out in computer implemented environments. Additionally, Heller et al., Fantin et al. ‘936, Fantin et al. ‘202 and Shirley et al. all disclose the use of FTA style papers with protected locations for storing animal blood or tissue samples that have a unique identifier that is stored and logged in a database for later computational comparison and analysis (see pg. 140, col. 1, para. 2 to col. 2, para. 3 of Heller et al.; col. 10, lines 11-67 and Fig. 6 of Fantin et al. ‘936; col. 9, line 1 to col. 10, line 43 and Fig. 6 of Fantin et al. ‘202; Figs. 1-6 and paras. [0015]-[0026], [0053]-[0073], [0078]-[0083]). Although these may not specifically be annotated for the same field of use of hunting, merely linking a use of a judicial exception to a particular environment, i.e. hunting, does not provide significantly more to the recited judicial exception (see MPEP 2106.05(h)). Furthermore, the intended use or field of use of hunting does not result in a structural different between the components as claimed and the particular components that were routinely used in the prior art. As such, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-2, 6-8, 14-18 and 23 are not patent eligible.

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive.
	13. Applicant asserts that they believe that the Examiner is asserting that the additional elements are those elements in the claims other than the computer (pg. 20, para. 1 of Applicant’s Remarks). The above rejection specifically identifies the additional elements recited in each claim. The additional elements include the computer itself, however, some of the functions carried out by the computer are part of the recited judicial exception. Applicant is reminded that merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas.

	14. Applicant asserts that they believe that “Step 2A, Prong 2: NO” means the claim is not directed to a judicial exception and believes that the Examiner meant to say Yes and points to MPEP 2106.04 II.2.a.2 (pg. 20, para. 2 of Applicant’s Remarks). It is noted that it appears Applicant has misunderstood the flow chart and question asked at Step 2A, Prong 2. Within the flow chart for Step 2A, Prong 2 and the discussion of Prong 2 in MPEP 2106.04.II.a.2, the question asked at Prong 2 “Does the claim recite additional elements that integrate the recited judicial exception into a practical application”. The Examiner’s answer refers to the question regarding Step 2A, Prong 2 specifically, i.e. the claims do not recite additional elements that integrate the recited judicial exception into a practical application. And thus the claims are directed to the recited judicial exception.

	15. Applicant asserts that the claims are not directed to a judicial exception because the system results in a practical application that is an improvement to any other technology or technical field (pg. 20, para. 2 of Applicant’s Remarks). Specifically, the Applicant asserts that the hunting tag/harvest report improves technology by providing the ability to determine if the animal is really a legal harvest based on a profile of the animal, prevent tag reuse and provide accountability that never existed (pg. 22, para. 1 to pg. 26, para. 1 and pg. 27, para. 3 of Applicant’s Remarks). This argument is not persuasive.
	As set forth in MPEP 2106.05(a):
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). 
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	Applicant’s explanation indicates that they the unconventional technical solution of the hunting tag linked to a harvest report coupled with a database that can be used to verify the identity of an animal as proper via an analysis of information obtained from a report on that sample. However, the art indicates that such reports coupled with databases and computer systems to track animals or verify meat specimens from carcasses were already available, as evidenced by Heller et al. (Professional Animal Scientist 2006, 22, 2, pgs. 139-143; newly cited), Fantin et al. (US 7,107,936 B2; newly cited), Fantin et al. (US 7,316,202 B2; newly cited), and Shirley et al. (US 2006/0014298 A1; newly cited). Heller et al., Fantin et al. ‘936, Fantin et al. ‘202 and Shirley et al. all disclose the use of FTA style papers with protected locations for storing animal blood or tissue samples that have a unique identifier that is stored and logged in a database for later computational comparison and analysis (see pg. 140, col. 1, para. 2 to col. 2, para. 3 of Heller et al.; col. 10, lines 11-67 and Fig. 6 of Fantin et al. ‘936; col. 9, line 1 to col. 10, line 43 and Fig. 6 of Fantin et al. ‘202; Figs. 1-6 and paras. [0015]-[0026], [0053]-[0073], [0078]-[0083]). Although these may not specifically be annotated for the same field of use of hunting, merely linking a use of a judicial exception to a particular environment, i.e. hunting, does not integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Furthermore, the intended use or field of use of hunting does not result in a structural different between the components as claimed and the particular components that were routinely used in the prior art. Therefore it does not seem that the technical solution presented by the Applicant is an improvement to technology as there is evidence that there is not an unconventional technical solution to a technical problem.

16. Applicant asserts that there are no hunting tags with a sample collection area along with the other components of the system (pg. 26, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, there are numerous publications that indicate that sample collection papers that are configured with barcodes that correspond to keys in databases that are part of computer-based analysis systems as well as the ability to protect a sample until it is analyzed are well-understood, routine and conventional as evidenced by Smith et al. (BMC Ecology 2004, 4:4, pgs. 1-11; previously cited), Iyengar et al. (Journal for Nature Conservation 2014, vol. 22, pgs. 195-205; previously cited), Dash et al. (Principles and Practices of DNA Analysis: A Laboratory Manual for Forensic DNA Typing Springer Protocols Handbooks, 7 February 2020, pgs. 109-115; previously cited), Bing et al. (Current Protocols in Human Genetics 1997, 14.2.1-14.2.6; previously cited), GE Healthcare Life Sciences (“Your forensic samples, our experience” 2011, pgs. 1-28; previously cited), Touroo et al. (Veterinary Pathology 2016, 53(5), pgs. 880-887; previously cited), Heller et al. (Professional Animal Scientist 2006, 22, 2, pgs. 139-143; newly cited), Fantin et al. (US 7,107,936 B2; newly cited), Fantin et al. (US 7,316,202 B2; newly cited), and Shirly et al. (US 2006/0014298 A1; newly cited). The intended use or field of use limitation for hunting does not change the fact that the structure of the additional elements was available in the art. Merely linking a technology to a particular field of use or environment does not provide significantly more than the judicial exception itself (see MPEP 2106.05(h)).

17. Applicant asserts that none of the references alone or in combination provides the ability to  compare the authorized kills allowed by the hunting tag associated with the hunting tag record for each of said multiplicity of hunters to the profile of the animal of the harvest sample analysis report to determine whether the kill of the animal is authorized by the hunting tag associated with each of said multiplicity of hunters and thus the invention provides significantly more under Step 2B (pg. 26, para. 3 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in MPEP 2106.05.I:
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	The above limitations are part of the recited judicial exception and therefore cannot furnish the inventive concept that provides significantly more under Step 2B.

18. Applicant asserts that the claims now recite a multiplicity of hunters and is now commensurate in scope with millions of hunting tags being processed each year (pg. 27, para. 2 of Applicant’s Remarks). This argument is not persuasive.
	Claims under examination are interpreted in view of their broadest reasonable interpretation. The broadest reasonable interpretation of a multiplicity of hunters is at least two hunters. Therefore, Applicant’s arguments are still not commensurate in scope with the claims. There is no requirement that the system processes millions of hunting tags. Instead the claims still recite a single hunting tag and harvest report and that there are hunting tag records for a multiplicity of hunters. Furthermore, the claims merely require generically comparing data from a report and a record in a database that can be easily performed in the human mind. As set forth in MPEP 2106.04(a)(2).III.C, merely requiring that the abstract process is carried out on a generic computer does not render an abstract idea eligible.

19. Applicant asserts that they have not mistaken novelty for Step 2B and maintains the assertion that the claims are novel as the Examiner has not provided a single reference that teaches all of Applicant’s claims (pg. 27, para. 4 of Applicant’s Remarks). This argument is not persuasive.
It appears that this argument is still attempting to conflate the analysis of the claims under Step 2B with the novelty analysis under 35 U.S.C. 102. The Examiner has not stated or set forth a rejection under 35 U.S.C. 102 and has not stated that the claims are not novel. However, the lack of a novelty rejection does not equate to evidence that the claims recite an inventive concept that provides significantly more than a recited judicial exception under Step 2B. As set forth in MPEP 2106.05.I:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
As such, the novelty of any element or steps in a process is not relevant in determining whether or not the claimed subject matter is patentable subject matter. Applicant is again reminded that Step 2B determines whether the additional elements of the claims amount to an inventive concept either individually or in combination. As discussed in the above rejection, the additional elements of the claims do not provide significantly more than the recited judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20. The rejection of claims 1-2, 6-8, 17-18 and 21 under 35 U.S.C. 103 as being unpatentable over Roys (US 2015/0069118 A1; previously cited), as evidenced by Robyn (“Understanding Hunting Seasons and Tags” Modern Hunters, 29 November 2014, pgs. 1-16, https://modern-hunters.com/hunting-seasons-and-tags/; previously cited), in view of Smith et al. (BMC Ecology 2004, 4:4, pgs. 1-11; previously cited), Moore et al. (J. Forensic Sci. Nov 2016, vol. 64, no. 6, pgs. 1603-1621; previously cited) and Jobin et al. (Forensic Science International: Genetics 2008, vol. 2, pgs. 190-197; previously cited) is withdrawn in view of the claim amendments filed 7 September 2021.

21. The rejection of claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roys (US 2015/0069118 A1; previously cited), as evidenced by Robyn (“Understanding Hunting Seasons and Tags” Modern Hunters, 29 November 2014, pgs. 1-16, https://modern-hunters.com/hunting-seasons-and-tags/ ; previously cited), in view of Smith et al. (BMC Ecology 2004, 4:4, pgs. 1-11; previously cited), Moore et al. (J. Forensic Sci. Nov 2016, vol. 64, no. 6, pgs. 1603-1621; previously cited) and Jobin et al. (Forensic Science International: Genetics 2008, vol. 2, pgs. 190-197; previously cited) as applied to claim 1 above, and further in view of GE Healthcare Life Sciences (“Your forensic samples, our experience” 2011, pgs. 1-28; previously cited) is withdrawn in view of the claim amendments filed 7 September 2021.

22. Claims 1-2, 6-8, 14-15, 17-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roys (US 2015/0069118 A1; previously cited), as evidenced by Robyn (“Understanding Hunting Seasons and Tags” Modern Hunters, 29 November 2014, pgs. 1-16, https://modern-hunters.com/hunting-seasons-and-tags/; previously cited), in view of Shirley et al. (US 2006/0014298 A1; newly cited), Moore et al. (J. Forensic Sci. Nov 2016, vol. 64, no. 6, pgs. 1603-1621; previously cited) and Jobin et al. (Forensic Science International: Genetics 2008, vol. 2, pgs. 190-197; previously cited). This rejection necessitated by claim amendment.
With respect to claims 1, 17 and 23, Roys discloses an apparatus for reporting dead wildlife, including animals killed by hunters, in accidents, or dying from natural causes (abstract; para. [0033]). Roys discloses that the system includes a tag encoded with a unique identifier for the tag and a second unique ID of a person to whom the tag is issued and that these tags are required to be attached to the harvested animal at the time of the kill (paras. [0034]; [0042]). Roys discloses that both unique identifies are uploaded to a database and linked (para. [0034]).While Roys does not specifically define the term “hunting tag”, this is a term known in the art with a specific definition, as evidenced by Robyn. Robyn discloses that a tag is an additional permit that is added on top of a basic hunting license that allows the hunter to pursue certain animals and that one tag equals the right to harvest one animal of a particular type (pg. 4, last para. to pg. 5, first para.). Therefore, each tag in the system of Roys corresponds to a permit for one particular type of animal (i.e. the harvest report in the claims) and the ID of a person corresponds to a hunting license (i.e. the hunting tag in the claims under the broadest reasonable interpretation of this term). As such, if an individual is issued multiple tags, then the ID of each tag is also associated with the license of the individual in the database. Roys discloses that the harvested wildlife is documented by reading the barcode on the tag of the animal and entering information about the sex, estimated age, a photograph and GPS location of the animal harvest, and uploading this information to the database and that the uploading information is a combination of information read from the tag and information determined independently from the tag (paras. [0043], [0048] and [0052]). Roys then discloses that the uploaded information is matched with the information uploaded when the tag was issued using the unique identifier associated with the tag (para. [0048] and [0052]). Roys also discloses that the system can include handheld scanners for law enforcement officials to verify that the kill has been reported properly and that the database can be queried to confirm the legality of the kill (paras. [0034] and [0045]). Roys et al. also require that certain kinds of animals have to be presented to a game department official for inspection and tagging with a certain time period and the pelt and skull must be unfrozen (para. [0011]). 
Roys et al. is silent to a harvest report including a hunting tag identifier that corresponds to the key in the database, a sample collection area configured to receive a sample of the animal and protect the sample until it is analyzed, wherein the harvest report is further configured to be transmitted to a sample analysis service, receiving a harvest sample analysis report comprising a profile of the animal based on analysis of the sample of the animal in the sample collection area of the harvest report and comparing the authorized kills allowed by the hunting tag to the profile of the animal of the harvest sample analysis report to determine whether the kill of the animal is authorized in claims 1 and 23; wherein the sample of the animal comprises a blood sample in claim 2; wherein the profile of the animal comprises a DNA analysis of DNA in the sample of the animal in claim 6; wherein the DNA analysis comprises a category of animal indicated by the DNA in the sample of the animal; and a sex of animal indicated by the DNA in the sample of the animal; the authorized kills allowed by the hunting tag comprises a category of authorized animals; and a collection of one or more authorized sexes; the determine whether the kill of the animal is authorized by the hunting tag comprises determine whether the category of animal indicated by the DNA in the sample of the animal is included in the category of authorized animals; and, determine whether the sex of animal indicated by the DNA in the sample of the animal is included in the collection of one or more authorized sexes in claim 7; wherein one or both of the category of authorized animals and the category of animal indicated by the DNA in the sample of the animal comprise one or more of a species, a subspecies, a population, a subpopulation, a genus, a family, a breed in claim 8; the harvest report further comprises a seal configured to cover the sample collection area in claim 14; wherein the seal is transparent in claim 15 an inspection kit comprising an inspection sample collection are configured to receive an inspection sample of a carcass and protect the inspection sample until it is analyzed, wherein the inspection kit is further configured to be transmitted to the sample analysis service, receiving an inspection sample analysis report comprising a profile of the carcass based on the analysis of the inspection sample of the carcass in the inspection sample collection area of the inspection kit and comparing the profile of the animal to the profile of the carcass to determine whether the carcass is part of the animal killed by the hunter in claims 17 and 23; wherein the profile of the animal comprises a DNA fingerprint of the sample of the animal; the profile of the carcass comprises a DNA fingerprint of the sample of the carcass; and, the compare the profile of the animal to the profile of the carcass comprises determine whether the DNA fingerprint of the sample of the animal matches the DNA fingerprint of the sample of the carcass in claim 18; and wherein the sample of the carcass is blood in claim 21. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Shirley et al., Moore et al. and Jobin et al.
Regarding claims 1, 6-8, 17 and 23, Shirley et al. discloses a method and kitset for rapid collecting and storing of a plurality of biological samples for later identification of sources of the samples that can be useful in tracing of meat specimens back to the carcasses from which they originated (abstract). Shirley et al. discloses that the invention includes a sampling strip that has one face with an absorbent are impregnated with a DNA stabilizing composition and an adhesive area, and the other face covers and protects the sampling area (paras. [0015]; Figs. 1-6). Shirley et al. further discloses that each substrate and/or sampling strip is marked with indicia, such as a bar code, to identify the source of the biological sample collected on the sampling strip (paras. [0017] and [0055]). Shirley et al. also discloses that a unique code could be printed on the sampling strip at the time of manufacture (para. [0056]). Shirley et al. also discloses that the biological sample is taken from an animal carcass (para. [0021]). Shirley et al. discloses that the purpose of storing the DNA samples with records of the sources is to allow tracing of meat cuts from animal carcasses by doing a comparative DNA analysis and provide positive identification of one or more animals (paras. [0058] and [0078]). Shirley et al. also discloses that samples of meat for which a trace is requested can be taken on FTA paper, mailed to a laboratory for analysis and identified by a barcode or unique identifier (para. [0082]). Shirley et al. also discloses that the unique identifiers or barcodes from the trace sample and the carcass ticket were both entered into a spreadsheet or database and stored for later use in relating the DNA profile to the carcass information (para. [0083]). Shirley et al. then discloses that samples from both the carcass ticket and the trace sample were sequenced to determine a single matching carcass ticket matched a meat sample (paras. [0082]-[0088]). Shirley et al. also discloses that the method can be used for DNA sequencing to identify an animal, parentage testing, and species or strain identification (para. [0092]).
Concerning claims 1, 17 and 23, Moore et al. discloses that wildlife forensics is used to determine taxonomic identity, geographic source, sex or familial relationships among a group of samples (abstract; Table 1), especially for wildlife samples that have already been processed (pg. 1603, col. 2, para. 2). Moore et al. also discloses that specific laws control what animals are legal to kill based on time of year, geographic area, proper licensing, species or sex (pg. 1604, col. 2, para. 3 to pg. 1605, col. 1, para. 1). Moore et al. further discloses that the such analyses include receiving sample for identification, amplifying and sequencing the sample to determine the species, geographic region, sex, familial relationships or even confirm individual identity (pg. 1608, col. 1, para. 1 to pg. 1611, col. 2, para. 1; Fig. 2). Moore et al. further discloses an example in which the laboratory received two items from kill sites in two separate areas and a tissue sample from a mule deer and through the analysis of these samples was able to confirm species and individually match each of the samples to confirm that the deer in question had in fact been illegally hunted in a manner that did not conform with the hunter’s permit (pg. 1612, col. 2, para. 4 to pg. 1613, col. 2, para. 2). 
Pertaining to claims 2 and 21, Shirley et al. discloses that biological sample stored on the sampling strip is blood (paras. [0019]-[0020] and [0080]). 
As to claims 6-8, Moore et al. discloses that the analysis of the samples includes determining the DNA profile of the particular sample and then utilizing information including the species and sex of the animals to determine the legality of the kill (pg. 1604, col. 2, para. 3 to pg. 1605, col. 1, para. 1; pg. 1612, col. 2, para. 3 to pg. 1613, col. 2, para. 4). 
With respect to claims 14-15, Shirley et al. discloses that the sampling strip includes a backing sheet, one side of which covers and protects the sampling area by forming a seal with adhesive, and the backing sheet is a clear polystyrene film (paras. [0029]-[0030] and [0060]-[0062]; Fig. 3). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Jobin et al. discloses that the number of illegally taken deer is estimated to be between 9 and 61% of the legal harvest and that forensic DNA testing has been developed to help protect deer populations (pg. 190, col. 1, para. 1 to col. 2, para. 2). Moore et al. discloses a review of wildlife forensics systems that are utilized to determine if illegal killing has occurred (see above). Roys discloses a system for more reliable and simplified method of accounting for animal harvesting that can further be used by law enforcement to confirm the legality of the kill (para. [0034]). Therefore, one of ordinary skill in the art would have been motivated to add the forensic analysis methods to confirm species and/or sex of hunted animals as taught by Moore et al. as part of the animal harvesting system taught by Roys in order to reduce the large number of illegally hunted animals as taught by Jobin et al. Furthermore, one of ordinary skill in the art would predict that the methods of Moore et al. could be readily added to the system of Roys with a reasonable expectation of success as the methods of Moore would provide further information for verifying the legality of a harvested animal by law enforcement that is taught by Roys. 
Additionally, Shirley et al. reports a kitset that allows for rapid collection and storage of DNA samples of animal carcasses that are particularly useful for tracing meat specimens back to the carcasses where they originated (abstract). Shirley et al. further discloses that quick and accurate sample taking is required in non-laboratory conditions and can be used in any situation requiring rapid sampling of animal tissue when clear identification of the sample is paramount (paras. [0011] and [0094]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the kitset and tracing method taught by Shirley et al. as the sample collection method in the combination of Moore et al. and Roys to enable a rapid and accurate sample collection by the hunters.  Furthermore, one of ordinary skill in the art would predict that the kitset and method taught by Shirley et al. et al. could be readily added to the system of Roys and Moore et al. with a reasonable expectation of success because Moore et al. discloses utilizing obtained biological samples and Shirley et al. discloses that the kitset and method can be used for animal identification and validation. The invention is therefore prima facie obvious.

23. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roys (US 2015/0069118 A1; previously cited), as evidenced by Robyn (“Understanding Hunting Seasons and Tags” Modern Hunters, 29 November 2014, pgs. 1-16, https://modern-hunters.com/hunting-seasons-and-tags/ ; previously cited), in view of Shirley et al. (US 2006/0014298 A1; newly cited), Moore et al. (J. Forensic Sci. Nov 2016, vol. 64, no. 6, pgs. 1603-1621; previously cited) and Jobin et al. (Forensic Science International: Genetics 2008, vol. 2, pgs. 190-197; previously cited) as applied to claims 1 and 14 above, and further in view of GE Healthcare Life Sciences (“Your forensic samples, our experience” 2011, pgs. 1-28; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claims 1 and 14 have been taught by Roys, Robyn, Shirley et al., Moore et al. and Jobin et al. as set forth in the above rejection.
Regarding claim 16, Shirley et al. discloses that the absorbent pad can be FTA paper sold by Whatman PLC (paras. [0063]-[0064]).
Roys, Robyn, Shirley et al., Moore et al. and Jobin et al. are silent to wherein the seal comprises a tamper indicator that indicates that the seal has been opened or resealed after it had been sealed in claim 16. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by GE Healthcare Life Sciences.  
With respect to claim 16, GE Healthcare Life Sciences discloses a brochure for Whatman FTA technologies, including databasing paper. GE Healthcare Life Sciences also discloses that the FTA cards also come in kits for field-based sample collection that include data collection forms, barcodes to help ensure chain of custody, a multi-barrier pouch and shipping envelope (pgs. 6 and 17). GE Healthcare Life Sciences further discloses that the multi-barrier pouch included with the kit includes a tamper-evident seal and desiccant packs that help protect the samples during transport and storage (pg. 24). While GE Healthcare Life Sciences does not specifically disclose if the multi-barrier pouch is transparent or not, merely changing the color of the pouch from opaque to transparent amounts to an aesthetic design change that has no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Therefore, a transparent seal does not patentably distinguish over the multi-barrier pouch seal taught by GE Healthcare Life Sciences.
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. GE Healthcare Life Sciences discloses commercially available kits including FTA databasing paper that include elements to further protect the sample and assist with tracking chain of custody. Therefore, one of ordinary skill in the art would have been motivated to utilize the kits taught by GE Healthcare Life Sciences in system of Roys, Shirley et al. and Moore et al. to improve tracking chain of custody of the biological samples and further protect the sample. Furthermore, one of ordinary skill in the art would predict that the kit of GE Healthcare Life Sciences could be readily added to the system of Roys, Shirley et al. and Moore et al. with a reasonable expectation of success as the system of Roys, Shirley et al. and Moore et al. already utilized FTA paper. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive.
24. Applicant asserts that the Examiner’s combination would require more components than Applicant’s invention to do the same thing because the Roys photograph method would still remain and the combination is made only through improper hindsight reasoning (pg. 28, para. 1 of Applicant’s Remarks). Applicant further asserts that the use of the transitional phrase “consisting essentially of” means that Roys is excluded from the obviousness rejection since the photograph component is critical to Roys and is excluded in the claimed invention by the use of “consisting essentially of” (pg. 28, para. 2 to pg. 29, para. 1 of Applicant’s Remarks). This argument is not persuasive.
Regarding Applicant’s arguments that the Examiner’s combination would require more components than Applicant’s invention to do the same thing and the Roys reference is excluded by the use of “consisting essential of”, MPEP 2111.03(III) sets forth that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. Based on the instant claims and the disclosure, it appears that the basic and novel characteristics of the claimed inventions are the ability of the system to identify or validate an animal type. Therefore, as long as any additional recited elements do not affect the ability of the system to identify or validate an animal type, then they are not excluded from the claim scope. Since the photograph method of Roys does not affect the ability of the combination to identify or validate an animal type also based on DNA analysis, the photograph method of Roys does not materially affect the basic and novel characteristics of the claimed invention and the is not excluded from the obviousness rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was effectively filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The above rejection relies only on the knowledge available at the time of the effective filing date of the invention and thus is proper.

25. Applicant asserts one of ordinary skill in the art would not be motivated to replace the photograph method of Roys with Applicant’s invention as no one has ever conceived of the Applicant’s invention (pg. 28, paras. 1-2 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, one of ordinary skill in the art would have been motivated to add the forensic analysis methods to confirm species and/or sex of hunted animals as taught by Moore et al. as part of the animal harvesting system taught by Roys in order to reduce the large number of illegally hunted animals as taught by Jobin et al. Furthermore, one of ordinary skill in the art would predict that the methods of Moore et al. could be readily added to the system of Roys with a reasonable expectation of success as the methods of Moore would provide further information for verifying the legality of a harvested animal by law enforcement that is taught by Roys. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize the kitset and tracing method taught by Shirley et al. as the sample collection method in the combination of Moore et al. and Roys to enable a rapid and accurate sample collection by the hunters.  Furthermore, one of ordinary skill in the art would predict that the kitset and method taught by Shirley et al. et al. could be readily added to the system of Roys and Moore et al. with a reasonable expectation of success because Moore et al. discloses utilizing obtained biological samples and Shirley et al. discloses that the kitset and method can be used for animal identification and validation.  

26. Applicant asserts that the disclosure of Jobin et al. on the number of illegally taken deer as evidence that Applicant invented the claimed combination because of the absence of a combined invention that includes a hunter tag with unique ID and sample area results in a high percentage of poaching (pg. 29, para. 2 of Applicant’s Remarks). This argument is not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
27. No claims are allowed.

E-mail Communications Authorization
28. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
29. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631